Citation Nr: 0430761	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  00-18 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for panic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from November 1971 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The veteran testified at an RO hearing in July 2003.  The 
transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The claims folder includes outpatient treatment notes from 
West Palm Beach VA Medical Center (VAMC) dated from December 
1999 through September 2003 and a VA examination dated in 
April 2002 showing multiple diagnoses of generalized anxiety 
w/ panic episodes; PTSD symptoms (Global Assessment 
Functioning (GAF) scores ranging from 45 to 60).  Such 
evidence is competent evidence of a current disability.  It 
is unclear from these records whether the veteran's panic 
episodes are directly related to service, secondarily related 
to his service-connected PTSD or un-related to service.  A 
May 2001 outpatient treatment report states that it is 
probable that the veteran's anxiety w/ panic attacks "stems 
from his military experience."  Similarly, a September 2003 
West Palm Beach VAMC outpatient treatment report appears to 
link the veteran's anxiety attacks to his PTSD.  

Given the May 2001 and September 2003 outpatient treatment 
notes and the uncertainty as to the etiology of his panic 
disorder, on remand the veteran should also be afforded an 
appropriate VA examination to resolve this matter.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993) (where there is a 
reasonable possibility that a current condition is related to 
or is a residual of a condition experienced in service, the 
Board should seek "a medical opinion as to whether [the 
claimant's] current disabilities are in any way related to or 
a residual of those experienced in service.")  Medical 
expertise informed by full review of the history and 
appropriate testing and examination is required.

Finally, a review of the record shows that the veteran's 
claim of entitlement to service connection for PTSD was 
granted in a June 2004 rating decision and assigned a 
disability rating of 30 percent, effective from August 28, 
2000.  The veteran submitted a written notice of disagreement 
as to the evaluation and its effective date in June 2004.  As 
of this date, the veteran has not been issued a statement of 
the case on this issue.  Accordingly, the Board is required 
to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  The Board again notes that this claim for an 
initial increased rating for PTSD is inextricably intertwined 
with the issues of service connection for a panic disorder.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted. If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative. 38 C.F.R. § 19.26 
(2003) (emphasis added).

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded a psychiatric examination to 
determine the etiology of his panic 
disorder and the relationship, if 
any, between the veteran's service-
connected PTSD.  The claims folder 
must be made available to the 
examiner for review.  

After reviewing the records and examining 
the appellant, the examiner is requested to 
express an opinion as to it is more likely, 
less likely or as likely as not that (a) 
the veteran's panic disorder is causally 
related to his service-connected PTSD, or 
that (b) the veteran's panic disorder is 
directly related to service?

The examiner should identify the 
information on which he or she based 
his or her opinion.  The opinion 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  
The examiner's attention is 
specifically directed to the May 2001 
and September 2003 VA outpatient 
treatment records (yellow tabs) and 
the April 2002 VA examination (yellow 
tab).

2.  After the development requested 
above has been completed to the 
extent possible, the RO should 
readjudicate the appellant's claim.  
If the benefit sought continues to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC), which also addresses the 
issues of an increased initial rating 
and earlier effective date for the 
grant of service connection for PTSD.  
The RO should advise the appellant of 
the need to timely file a substantive 
appeal if he desires appellate review 
of the PTSD issues.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




